TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00043-CR



                              Warren Andrew Confer, Appellant

                                                v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 02-677-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Warren Andrew Confer filed a notice of appeal of his August 28, 2003 judgment of

conviction for engaging in organized criminal activity. See Tex. Pen. Code § 71.02. The record

reflects that Confer is attempting a second appeal of that conviction, which we affirmed in 2005.

Confer v. State, No. 03-03-00546-CR, 2005 Tex. App. LEXIS 2820, at *13 (Tex. App.—Austin

Apr. 14, 2005, pet. ref’d) (mem. op., not designated for publication). Our mandate in that appeal

issued December 20, 2005. Confer subsequently filed an application for postconviction writ of

habeas corpus, which the Court of Criminal Appeals denied November 21, 2018. See Tex. Code

Crim Proc. art. 11.07, § 3. Confer then filed this notice of appeal January 16, 2019.

               Confer’s 2019 notice of appeal as to his 2003 conviction for engaging in organized

criminal activity is untimely, and he is not entitled to a second appeal of that same conviction.

Under the circumstances, we lack jurisdiction to dispose of this purported appeal in any manner
other than by dismissing it for want of jurisdiction. See Olivo v. State, 918 S.W.2d 519, 526 (Tex.

Crim. App. 1996) (dismissing purported appeal for lack of jurisdiction based on untimely notice of

appeal); see also Hines v. State, 70 S.W. 955, 957 (Tex. Crim. App. 1903) (“[O]nly one appeal can be

made from a verdict and judgment of conviction in any case.”); McDonald v. State, 401 S.W.3d 360,

361-63 (Tex. App.—Amarillo 2013, pet. ref’d) (dismissing for want of jurisdiction defendant’s

subsequent appeal of conviction that had previously been affirmed); see also Parrett v. State,

No. 03-14-00273-CR, 2014 Tex. App. LEXIS 5788, at *1-2 n.2 (Tex. App.—Austin May 30, 2014,

no pet.) (mem. op., not designated for publication) (same).

               The appeal is dismissed for want of jurisdiction.



                                              __________________________________________
                                              Jeff Rose, Chief Justice


Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: February 22, 2019

Do Not Publish




                                                 2